Citation Nr: 1104442	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  02-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastrointestinal disorders, 
including ulcer, gastroesophageal reflux disease (GERD), and 
irritable bowel syndrome (IBS) with chronic constipation, claimed 
as secondary to residuals of surgery to address ovarian cysts, 
bowel adhesions, and ectopic pregnancy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to June 
1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating decision, 
by the No. Little Rock, Arkansas, Regional Office (RO), which 
denied the Veteran's claim of entitlement to service connection 
for gastrointestinal disorders, including ulcer, GERD, and 
irritable bowel syndrome (IBS) with chronic constipation.  She 
perfected a timely appeal to that decision.  

In June 2004, the Veteran appeared and offered testimony at 
hearing before the undersigned Veteran's Law Judge, sitting at 
the RO.  In December 2004, the Board remanded the case to the RO 
for evidentiary development.  

On February 5, 2007, the Board issued a decision that denied the 
Veteran's claim of entitlement to service connection for GI 
disorders, including ulcer, GERD and IBS with chronic 
constipation.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  In March 
2008, the Veteran's representative and the VA General Counsel 
filed a joint motion to vacate the Board decision and remand the 
claims for service connection.  The Court granted the motion by 
an order issued in March 2008.  

In September 2008, the Board remanded the case to the RO for 
further development pursuant to the Court Order.  Following the 
requested development, a supplemental statement of the case 
(SSOC) was issued in August 2009.  




In August 2010, the Veteran submitted additional evidence 
directly to the Board via facsimile.  Upon review, the Board 
notes that the evidence consists of a private medical statement 
from Dr. Angelo Coppola, dated in August 2010.  However, in 
substance, the August 2010 statement is nearly an exact duplicate 
of a November 2008 opinion previously considered by the RO in the 
August 2009 supplemental statement of the case.  A waiver of 
initial RO review was not received.  However, as the evidence is 
a duplicate of evidence already on file it does not provide any 
new relevant information as to the claim being adjudicated and 
the Board thus finds no prejudice in proceeding with a decision.  
38 C.F.R. § 20.1304(c) (2010).  


FINDING OF FACT

The evidence does not establish a nexus between ulcer, GERD and 
chronic constipation with IBS and service or her service 
connected disabilities, including residuals of surgery, an 
ovarian cyst, bowel adhesions, and ectopic pregnancy.  


CONCLUSION OF LAW

Service connection for gastrointestinal disorders, including 
ulcer, GERD, and IBS with chronic constipation were not incurred 
during service, are not proximately due to or the result of a 
service-connected disability, and are not shown to be related to 
service in any other way.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010); 38 C.F.R. § 3.310 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

While the notice provided to the Veteran in December 2004 was not 
given prior to the RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification of 
the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § .159(b).  An additional letter 
was issued in October 2008.  Those letters informed the Veteran 
of what evidence was required to substantiate the claim, and of 
her and VA's respective duties for obtaining evidence.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to her 
claim has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor her representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record.  The Veteran has been afforded VA examinations on the 
issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations afforded to the Veteran are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The 
examinations were conducted by a medical professional who 
reviewed the medical records, solicited history from the Veteran, 
examined the Veteran, and provided opinions pertinent to the 
issue decided herein.  As noted above, the Veteran has availed 
herself of the opportunity to present sworn testimony during a 
hearing on appeal.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court of Appeals 
for Veterans Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  





II.  Factual background.

By a rating action in May 1995, service connection was granted 
for residuals of surgery for ovarian cyst and adhesions, 
evaluated as 0 percent disabling, effective October 6, 1993.  
Subsequently, in July 1995, the RO increased the evaluation for 
the residuals of the surgery from 0 percent to 10 percent, 
effective July 1, 1995.  In September 1996, the RO increased the 
evaluation for the residuals of the surgery from 10 percent to 30 
percent, effective June 21, 1996.  

Medical evidence of record dated from 1990's through October 
2001, including VA as well as private treatment reports, show 
that the Veteran received ongoing treatment for complaints of 
stomach cramps and abdominal pain; those symptoms were attributed 
to multiple gynecological conditions.  The pertinent diagnoses 
included endometriosis, cystitis and residuals of an ovarian 
cyst.  She was noted to have residuals of chronic ovarian cysts 
and a tubal pregnancy.  Treatment notes dated in February 2001 
indicate that the Veteran underwent a salpingectomy secondary to 
ectopic pregnancy.  

The Veteran's claim for stomach problems secondary to her 
service-connected gynecological conditions (VA Form 21-4138) was 
received in April 2002.  Submitted in support of the claim were 
VA progress notes dated from April 1995 through July 2000 which 
show that the Veteran received treatment for multiple 
gynecological disorders.  

The Veteran was afforded a VA examination in May 2002 for 
evaluation of stomach problems.  She stated that she had a 
laparotomy in 1991, at which time they removed a benign cyst from 
her left ovary.  In 1994, she had a laparotomy though the same 
pfannenstiel incision and had another cyst removed from her left 
ovary.  Subsequently, in 1995, the Veteran had a third procedure 
at which time they removed her left fallopian tube and took a 
cyst off her left ovary.  The Veteran indicated that she has a 
lot of gas and belching with foul smelling gas from her stomach.  
She also has a tendency towards constipation.  She stated that, 
prior to her surgeries, her bowel movements were normal and now 
she has a tendency to be constipated; however, if she takes 
Metamucil or fiber on a regular basis, her bowels move regularly.  
She stated that she has aching pain in her abdomen at times.  She 
reported she was troubled by the fact that when she belches, it 
makes a lot of noise and this is embarrassing to her.  Following 
an examination, the examiner stated that it was his opinion that 
the complaints the Veteran has involving her upper abdomen and 
abdominal pain and constipation would not be related to the 
previous surgery and do not represent residual disability from 
that surgery.  

The claims folder was referred to the examiner who conducted the 
May 2002 examination for review and addendum in June 2002.  The 
examiner stated that, after reviewing the Veteran's claims 
folder, which was made available to him, he noted that she had 
had surgery on several occasions and that adhesions were noted in 
the pelvis, which would be a normal expected finding with an 
individual who had pelvic surgery.  However, after reviewing the 
records, the examiner stated that it was still his conclusion 
that complaints of her abdominal pain and constipation would not 
be related to previous surgery; therefore, they were not a 
residual disability of that surgery.  The examiner stated that 
findings of abdominal adhesions are more common than not after 
surgery.  The fact that the Veteran is making subjective 
complaints of abdominal pain and gas was also noted.  However, 
the examiner stated that his conclusion remained unchanged; that 
is, that there is no medical relationship between the Veteran's 
complaints and the surgery.  

At her personal hearing in June 2004, the Veteran indicated that 
she served on active duty from December 1990 to June 1991 in 
support of Operation Desert Storm and Desert shield.  The Veteran 
indicated that she had surgery at the Air force Base in 1992 to 
remove a cyst; she had another surgery in 1993.  The Veteran 
reported that she began having complications with bowels; they 
had to remove the scar tissue off of the small bowels.  She had 
yet another surgery in 1995.  The Veteran indicated that she had 
started having problems with her bowels after the surgery.  

On the occasion of a VA examination in January 2005, the Veteran 
indicated that she had had constipation ever since her last 
surgery in 1995.  The Veteran reported chronic constipation with 
abdominal cramps and symptoms consistent with IBS with lots of 
bloating.  It was noted that the Veteran had had GERD since 1995 
with reflux of acid and stomach contends up into the back of her 
throat.  Following a physical examination, she was diagnosed with 
previous peptic ulcer disease without recurrence, 
gastroesophageal reflux, chronic constipation and IBS.  The 
examiner stated that he did not feel that her GERD was due to her 
service-connected depression or medications for depression.  The 
examiner also stated that the Veteran's chronic constipation was 
most likely due to her IBS, and he did not believe it was 
associated with her service-connected depression or with 
medications that she took for her depression.  Likewise, the 
examiner stated that he was of the opinion that her previous 
peptic ulcer, GERD, and chronic constipation with IBS, were not 
incurred or aggravated by to her service-connected back disorder 
or by the medication taken for the back.  The examiner stated 
that he did not think that her service-connected disabilities 
aggravated the Veteran's stomach disorders.  

Of record is a treatment report from Dr. Angelo Coppola, dated in 
April 2008, indicating that he last saw the Veteran in 2004; he 
noted that she had a history of constipation.  In another medical 
statement also dated in April 2008, Dr. Coppola indicated that he 
has been following the Veteran for gastroparesis, constipation, 
and reflux since 2003; he noted that she was on multiple 
medications for her conditions and it had been difficult to get 
good control of those conditions.  

The Veteran was afforded another VA examination in November 2008.  
At that time, the Veteran indicated that she did not have any GI 
symptoms prior to 1994.  Following a surgery in 1994, she 
suddenly developed acid reflux symptoms as well as constipation 
with abdominal cramping.  She has had extensive work-ups over the 
years, including a normal EGD and colonoscopy in recent years by 
private gastroenterologist.  It was noted that she is service-
connected for multiple issues, including depression, ovarian 
cysts, ectopic pregnancy, adhesions, back injuries, bacterial 
vaginitis, hypermobility of the right thumb, as well as 
laparotomy procedures which were done surgically.  The Veteran 
described daily heartburn and reflux associated with chest pain.  
She stated that her symptoms usually resolved with Prilosec 
ingestion over 30 minutes.  She denied any dysphagia, anemia, 
weight loss, or gastrointestinal bleed.  The Veteran related the 
onset of abdominal cramping and constipation following surgery in 
1994.  She reported daily chronic abdominal pain which resolves 
with bowel movements.  

Following the clinical examination, the pertinent diagnoses were 
GERD and IBS with constipation variant.  The examiner noted that 
laboratory results were normal.  The examiner stated that he did 
not find evidence that either gastrointestinal disorder began in 
service.  The examiner noted that, by the Veteran's own 
statements, her symptoms began in 1994.  The examiner stated that 
he did not find that the GERD or IBS were caused by the service-
connected conditions or treatment for the service-connected 
conditions.  The examiner also noted that no aggravation was 
indicated for a gastrointestinal disorder.  The examiner further 
noted that it is not felt that the multiple surgeries caused the 
Veteran's IBS or reflux.  The examiner stated that the service-
connected conditions did not cause GERD or IBS.  The examiner 
explained that IBS is a functional condition.  The examiner 
stated that it is not felt that any of the service-connected 
conditions caused IBS.  The examiner further stated that 
treatment for the service-connected conditions has not aggravated 
the acid reflux or IBS.  

In a medical statement, dated in November 2008, Dr. Coppola 
stated that he has followed the Veteran for alteration of bowel 
habits plus abdominal pain.  Dr. Coppola noted that the Veteran 
was noted to have adhesions in 2005 after a surgery in 1994 for 
ovarian cysts.  Dr. Coppola stated that, ever since her surgery 
in 1994, the Veteran has had persistent problems.  Dr. Coppola 
indicated that he suspected that the Veteran had a certain degree 
of adhesions which would certainly be related to the surgery in 
1994.  

Received in August 2010 was another medical statement from Dr. 
Coppola, dated in August 2010, wherein he stated that he has 
followed the Veteran for alteration of bowel habits plus 
abdominal pain and has reviewed the records from VA.  Dr. Coppola 
related that the Veteran was noted in 1995 to have adhesions 
after a surgery in 1994 for ovarian cysts.  Dr. Coppola also 
reported that, ever since her surgery in 1994, the Veteran has 
had persistent problems.  Dr. Coppola stated that he suspected 
that the Veteran does have a certain degree of adhesions which 
would certainly be related to the surgery in 1994.  



III.  Legal Analysis.

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131. To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362 
(2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004). 

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may also be established for disability that is 
proximately due to or the result of a service- connected disease 
or injury.  38 C.F.R. § 3.310(a); See Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. § 3.310 
directed, in pertinent part, that:  Except as provided in 
§ 3.300(c), disability which is proximately due to or the result 
of a service- connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  

The Court clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder has 
aggravated a nonservice-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The term, "disability", as contemplated by 
the VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] and 
their residual conditions. . . ." 38 C.F.R. § 4.1 (1990).

Pursuant to § 1110 and § 3.310(a), when aggravation of a 
Veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, such Veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation. Cf. 38 C.F.R. § 3.322 (1994) (in compensating 
for aggravation of a preservice disability by active service, it 
"is necessary to deduct from the present evaluation the degree, 
if ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule . . 
.").  Allen v. Brown, 7 Vet. App. 439 (1995).

The October 2006 amendment to 38 C.F.R. § 3.310 sets the standard 
by which a claim based on aggravation of a non- service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) 
(which allowed for secondary service connection on an aggravation 
basis), it was made clear in the comments to the regulation that 
the changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for the 
non- service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given what 
appear to be substantive changes, and because the veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is the version which favors the claimant.  38 
C.F.R. § 3.310 (2010).  

The Veteran can attest to factual matters of which she has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Upon review of the record, the Board concludes that service 
connection is not warranted for the Veteran's stomach disorders, 
including ulcer, GERD, and chronic constipation with IBS.  The 
Board observes that while the service treatment records show that 
the Veteran was seen once with a complaint of constipation, the 
remainder of the STRs does not show any in-service complaints, 
findings, or diagnoses suggestive of the claimed stomach 
disorders, to include ulcer, GERD, and chronic constipation with 
IBS.  Moreover, the first documentation of the claimed stomach 
disorders occurred in the late 1990s, many years after her 
discharge from service.  Significantly, she was diagnosed with an 
ulcer in 1994.  However, the January 2005 VA examination report 
indicates that the Veteran does not have a current ulcer.  The 
more recent VA examination in November 2008 did not mention the 
presence of an ulcer.  Therefore, as there is no current 
disability, service connection is not warranted for an ulcer.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Taking into consideration all of the relevant evidence of record, 
the Board finds that service connection for GERD and chronic 
constipation with IBS is also not warranted.  Although the 
Veteran is shown to have a current diagnosis of GERD and service 
treatment records reflect one instance of treatment for 
gastritis, there is no competent evidence of record linking the 
Veteran's GERD and IBS to service.  In addition, the earliest 
documented evidence of GERD and chronic constipation with IBS is 
many years after her period of service had ended.  While the 
Veteran claims to have experienced those problems since 1994, the 
early diagnosis of GERD and chronic constipation with IBS was in 
July 1998, more than 7 years following the Veteran's discharge 
from service.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is no competent medical opinion of record 
linking the Veteran's GERD and chronic constipation with IBS with 
her military service.  In January 2005, the VA examiner stated 
that he did not think that the service-connected disabilities 
aggravated the Veteran's stomach disorders.  In November 2008, a 
VA examiner stated that he did not find the evidence that either 
gastrointestinal disorders began in service.  In light of the 
foregoing, the Board concludes that a preponderance of the 
evidence is against a finding that the Veteran's GERD and IBS had 
their onset in, or are otherwise directly related, to service.  

As indicated above, the Veteran's main contention is that GERD 
and IBS are secondary to her service-connected residuals of 
surgery to address ovarian cysts, bowel adhesions, and ectopic 
pregnancy as well as medications taken for these conditions.  See 
38 C.F.R. § 3.310(a).  A November 2008 private medical statement 
from Dr. Coppola indicates that ever since her surgery in 1994, 
the Veteran has had persistent problems, and he suspected that 
she does have a certain degree of adhesions which would certainly 
be related to the surgery in 1994.  While this statement suggests 
the possibility that the Veteran's stomach complaints may be 
caused by her multiple surgeries for gynecological disorders, the 
Board finds it to be too speculative and inconclusive to be of 
any significant probative value.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  It does not even mention the specific disorders 
claimed, including GERD and IBS.  At the very least, the Board 
finds this medical statement to be outweighed by the more 
specific and more fully-explained May 2002, January 2005 and 
November 2008 VA examination reports.  

Significantly, following a VA examination in May 2002, the VA 
examiner opined that there was no medical relationship between 
the Veteran's complaints of abdominal pain and constipation and 
the surgeries that she had.  Subsequently, in January 2005, a VA 
examiner stated that he did not think that the service-connected 
disabilities aggravated the Veteran's stomach disorders.  More 
recently, in November 2008, the Veteran's claims folder was 
reviewed by a VA examiner who opined that he did not find that 
the GERD or IBS were caused by the service-connected conditions 
or treatment for the service-connected conditions.  The examiner 
also noted that no aggravation was noted for a gastrointestinal 
disorder.  The examiner further opined that the multiple 
surgeries did not cause the Veteran's IBS or reflux.  The 
examiner stated that the service-connected conditions did not 
cause GERD or IBS.  The examiner explained that IBS is a 
functional condition.  The examiner opined none of the Veteran's 
service-connected conditions caused IBS.  The examiner further 
stated that treatment for the service-connected conditions have 
not aggravated the acid reflux or IBS.  

The VA examiners found that the claimed disorders are not due to 
service or to the service-connected residuals of surgery to 
address ovarian cysts, bowel adhesions, and ectopic pregnancy.  
In the absence of a nexus between the claimed disorders and 
service, the claim cannot be granted.  

The Veteran testified at her June 2004 Travel Board hearing that 
the claimed conditions were due to service.  In some cases, lay 
evidence may be used to establish a nexus, but not in this case.  
Barr, 21. Vet. App. at 307.  When, as in this case, evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  The 
Veteran's statements, especially when weighed against the STRs, 
her VA examinations, and medical evidence of record, are not 
found to be credible, as the overwhelming evidence of record is 
against a finding of nexus to service.  There is no indication 
that she possesses the requisite medical knowledge or education 
to render a probative opinion involving medical diagnosis or 
medical causation.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995) (a lay person is generally not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing the 
symptoms).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable, and this claim must be denied. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

Service connection for gastrointestinal disorders, including 
ulcer, gastroesophageal reflux disease (GERD), and irritable 
bowel syndrome (IBS) with chronic constipation, claimed as 
secondary to residuals of surgery to address ovarian cysts, bowel 
adhesions, and ectopic pregnancy, is denied.  




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


